Title: [January 1774]
From: Washington, George
To: 




Jan 1st. Fox hunting with Mr. George Digges, Mr. Robt. Alexr. & Peake who all dind here, together with Mr. Jas. Cleveland. In the Afternoon all went home but Mr. Alexander.
 


2. At home all day. Mr. Alexander went home after Breakfast. Mr. Benjn. Dulany Mr. Peale & Mr. Cox came here to Dinner, & stayd all Night.
 


3. Mr. Dulany & Mr. Cox went away after Breakfast as also did Mr. Custis to Maryland. Mr. Peale stayed, Captn. Jno. Ashby came in the Afternn. & stayd all Night.


   
   Jacky was now in the midst of preparations for his wedding to Nelly Calvert, to be held the following month. On this day GW advanced him £24 “to provide your Wedding Cloaths” (CUSTIS ACCOUNT BOOKGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.).



 


4. Captn. Ashby went away and Mr. Grafton Dulany—Mr. Anthy. Addison—Mr. Saml. Hanson & Mr. Fitzgerald came to dinnr. & stayd all N.


   
   Anthony Addison was the youngest son of John Addison (1713–1764), of Oxon Hill, Md.



 


5. All the above Gentlemen stayd here this day & Night also, except Mr. Fitzgerald who went away after Dinner.
 


6. Mr. Fitzgerald came down again this day in the Afternoon together with Mr. Herbert and a Mr. Stewart from Philadelphia—the whole staying all Night.


   
   Mr. Stewart may be Andrew Stewart, who, in a mercantile partnership with William Herbert, purchased commercial property on the corner of Water and Princess streets in Alexandria later this year (Fairfax County Deeds, Book M–1, 1–4, Vi Microfilm).



 


7. Mr. Peale & all the other Gentlemen went away after Breakfast. Mr. Robt. Adam came to Dinner & stayd all Night.
 



8. Rid with Mr. Adam (who dind here & went away in the afternoon to my Mill). Mrs. Slaughter & Mesr. Peake also dind here.
 


9. At home all day. In the Evening Captn. Posey came here.
 


10. At home all day. A Mr. Young recommended by Mr. Adams came here and dind—going away afterwards.


   
   mr. young: GW was facing a deadline for establishing his rights to the Kanawha land in the Ohio Valley that he received under Governor Dinwiddie’s 1754 Proclamation. Having been unable to attract settlers either from the colonies or from Ireland, Scotland, or Germany, GW was now planning at least to “seat” the lands within the three-year period provided by law. This “seating” involved making minimal improvements on the land that had been granted and surveyed, including constructing buildings and clearing and planting at least one out of every 500 acres (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 3:313–14). For this job GW was buying white servants and hiring carpenters. George Young had been recommended to GW by Robert Adam of Alexandria to be the leader of GW’s Kanawha expedition (12 Jan. 1774, DLC:GW).



 


11. Rid into the Neck. Captn. Posey still here.
 


12. Rid to the Mill—Mill Plantn. Dogue Run & Muddy hole before Dinner. A Rope Maker one Paterson Dind here.

	
   
   Thomas Patterson was one of eight artisans with whom GW contracted for repairs to his brig Anne and Elizabeth (see main entry for 28 Mar. 1774).



 


13. Dind here no body but Captn. Posey. I walked out with my Gun. In the Afternoon Mr. Geo. Young came here to live.


   
   GW hired Young at £25 for one year to accompany the Kanawha expedition (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 107).



 


14. Captain Posey went away to Maryland after Breakfast. Mr. Craven Peyton came to Dinr. & went away afterwards.


   
   Craven Peyton came to Mount Vernon to receive a power of attorney from GW “for all & singular the purposes within mentioned as also for the further purposes of acknowledging Leases for Land Let & terms agreed on by the said Geo. Wm. Fairfax Esqr. in the Counties of Culpeper and Fauquier as also for conveying Sundrie pieces of Land sold by the said George Wm. Fairfax to Majr. Angus McDonald & Mr. Philip Bush both of the County of Fredk.” (power of attorney to Peyton, 14 Jan. 1774, NjMoHP).



 



15. Went out a hunting, & killd a dog fox wch. was found in Hell hole, after a chase of 3 hours. At home afterwards alone.
 


16. At home all day alone.
 


17. Went up to Alexa. to Court. Dind at Arrels. Suppd at Mrs. Hawkins & came home afterwards.


   
   Mary Hawkins, a widow with five children, ran a tavern in Alexandria until her death in 1777.



 


18. At home all day. Mr. Custis came from Maryland yesterday & Hanson Posey came this Eveng.
 


19. Mr. Custis & I went into the Neck a Hunting. Found two Fox’s but killd neither. Doctr. Rumney came to Dinr. & stayd all Nt.
 


20. At home all day. Doctr. Rumney continuing here. Miss Sally Carlyle & her Sister Nancy & Miss Betcy Ramsay & Miss Jenny Dalton all came to Dinnr. & stayed all Night.


   
   Jenny Dalton was a daughter of John Dalton, merchant of Alexandria.



 


21. Doctr. Rumney went away after Breakfast. Mr. Custis & I went a hunting in the Neck & after run[nin]g a Fox 3 hours lost it.
 


22. At home all day. Miss Carlyle & the other Girls went away after Dinner—and Mr. Young to Bladensburg before it.


   
   George Young, who had been working for Dr. David Ross, merchant of Bladensburg, was now probably returning to his old employer to move his effects to Mount Vernon.



 


23. At home all day. In the Evening Mr. Robt. Rutherford came.
 


24. At home all day. Mrs. Blackburn her Son & Miss Ellzey as also Mrs. Brown, came to Dinner & Doctr. Brown in the Afternoon as also did Valene. Crawford.


   
   Christian Scott Blackburn (b. 1745) was the wife of Col. Thomas Blackburn of Rippon Lodge. Her son here is probably her elder son, Richard Scott Blackburn (d. 1804–5), whose daughter Jane Charlotte Blackburn was later mistress of Mount Vernon as the wife of GW’s grandnephew John Augustine Washington (d. 1832). Miss Ellzey is probably a daughter of Thomasin Ellzey and his wife Alice, a sister of Col. Thomas Blackburn of Rippon Lodge.



 



25. Mrs. Blackburn & those that came with her as also the Doctr. went away after Dinner.


   
   The main diary entries for 25–31 Jan. and the weather entries for 9–15 and 25–31 Jan. were inadvertently dated December by GW.



 


26. Mr. Rutherford went away after Breakfast. I contd. at home all day.
 


27. At home all day alone, except Mr. Valentine Crawfords being here.

	
   
   Valentine Crawford was GW’s first choice to lead the Kanawha expedition (see main entry for 11 Feb. 1774).



 


28. At home all day. Majr. Chas. Smith & Andw. Wagener came here to dinner. The last went away after it—the other stayd all Night.

   
   
   Andrew Waggener was the heir of Thomas Waggener, who, along with Charles Smith, was a veteran of the 1754 campaign against the French. They were probably at Mount Vernon to discuss their shares of the bounty land promised to all such veterans (GW to Charles Mynn Thruston, 12 Mar. 1773, DLC:GW). Waggener had made no effort heretofore to cooperate with GW in obtaining the grant for the veterans. On this visit GW presented Waggener with a bill of £9 5s. 3d. for his share of the expenses already incurred (bill, GW to Andrew Waggener, 25 Jan. 1774, excerpt, Paul C. Richards, Autographs, Catalogue No. 46, 1969, Item 14).



 


29. At home all day. Majr. Smith went away after Breakfast.
 


30. At home all day. Mr. Bryan Fairfax came to dinner and stay’d all Night.
 


30[31]. At home all day—Mr. Fairfax continuing here. Mr. Custis returnd to Mr. Calverts by way of George Town.


   
   On this day GW advanced Jacky £37, “given you when you went over to be married” (CUSTIS ACCOUNT BOOKGW’s Accounts Kept for Martha Parke Custis and John Parke Custis, 1760–75. Manuscript in Custis Papers, Virginia Historical Society, Richmond.).



